United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.P., Appellant
and
U.S. POSTAL SERIVCE, PROCESSING &
DISTRIBUTION CENTER, Santa Clarita, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-273
Issued: August 12, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 6, 2008 appellant filed a timely appeal from December 6, 2007 and
August 4, 2008 merit decisions of the Office of Workers’ Compensation Programs denying his
occupational disease claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant sustained an aggravation of an employment-related
back condition due to factors of his federal employment; and (2) whether he sustained an
emotional condition in the performance of duty.
FACTUAL HISTORY
On September 6, 2007 appellant, then a 52-year-old mail processing clerk, filed an
occupational disease claim alleging that he sustained aggravation of a prior work injury because
he was forced to work outside his restrictions. He attributed the aggravation to management
forcing him to train a female employee and move and lift items in the plan supply room from

June 26 to August 7, 2007. Appellant described his symptoms as pain and numbness through the
legs, fatigue, headaches, dizziness, sleep disturbances, neck strain, pain and numbness in the
arms and depression. Jeff Ward, a supervisor, related that appellant worked in a rehabilitation
job until offered another position with less duties but also different hours and nonscheduled days.
The Office assigned the claim file number xxxxxx424.
The record indicates that appellant sustained lumbar strain, cervical strain and a
permanent aggravation of preexisting degenerative disc disease of the cervical spine at C3-4,
C4-5 and C5-6 and of the lumbar spine at L3-4, L4-5 and L5-S1 on January 19, 2001 in the
performance of duty, assigned file number xxxxxx016. Following his injury, appellant worked
modified duty as a mail processor in the supply room.1
By letter dated September 6, 2007, the employing establishment controverted the claim.2
The employing establishment related that appellant received assistance from other clerks to do
his supply room job. Management believed that he “should be given a job within his medical
restrictions that he could do without taking another employee away from his own job to assist
[him].” Appellant stopped work when he received the new job offer.
On October 10, 2007 Mr. Ward related that appellant worked without incident or
complaint as a supply clerk since 2001. He stated:
“In fact, one day during September 2007 I had a conversation with [appellant]
regarding his ability to safely perform his duties as [s]upply clerk. I wanted to
make sure he was working within the guidelines of his physical restrictions.
[Appellant] specifically stated to me that he asks for help from fellow employees
anytime he has needed assistance with lifting, carrying, pushing, pulling, bending
or stooping. He specifically stated to me, in the presence of another supervisor[,]
Edward Moore, that he has no problem performing the task of [s]upply clerk.”
Mr. Ward maintained that appellant did not work outside his restrictions as he asked for help in
moving and lifting boxes. He indicated that the duties of the position mostly required the use of
a computer and telephone. Mr. Ward related that appellant did not cooperate in training a new
supply clerk, Patsy Mannie, who performed all the moving and lifting of boxes while appellant
watched. Mr. Ward offered appellant a new position on August 10, 2007 with a change in work
1

In a report dated April 12, 2007, Dr. Glenn K. Takei, a Board-certified orthopedic surgeon, selected to resolve a
conflict over whether appellant had any continuing disability in file number xxxxxx016, found that appellant
continued to experience residuals from his work injury. He found appellant was unable to resume his regular job but
could continue to work in his modified position in plant supply and procurement. Dr. Takei noted that it “seems to
be working out well and he has no problems with performing these job duties. It would therefore be my
recommendation that he continue with this job position.” Dr. Takei listed work restrictions of no lifting over five
pounds.
2

In a report dated July 31, 2007, Dr. Nimish Shah, an attending Board-certified anesthesiologist, diagnosed a
permanent aggravation of degenerative cervical and lumbar disc disease, bilateral cervical facet pain and
lumbosacral radicular and lumbar facet pain. He opined that appellant could perform his current modified work
duties. On August 30, 2007 Dr. Shah determined that appellant continued “on temporary total disability as his
modified work restrictions were not honored. [Appellant] was training another employee for two weeks and
required excessive movement, prolonged sitting and standing and developed flare-up of back and neck pain.”

2

hours. Appellant was not happy with the offer and asserted that he did not have difficulty
performing the duties of a supply clerk. He stopped work when he received the offer of a new
position and did not return.
In a statement dated October 12, 2007, Tony Gethers, a manager, related that he asked
appellant to train Ms. Mannie on purchasing and ordering supplies. Ms. Mannie complained that
appellant did not train her but instead had her clean the supply room. Mr. Gethers asserted that
he did not ask appellant to work outside any restrictions but instead instructed him to train
Ms. Mannie “on how to order and purchase supplies that were needed to support mail processing
operations. Based on several conversations I had with [Ms. Mannie] after she initially went into
the supply room it was she who was doing all of the physical work.”
In an undated statement received October 17, 2007, Ms. Mannie described her
assignment to work in the supply room with appellant. She related that initially he refused to
allow her in the room. Ms. Mannie related, “When I was told to report back to the room a few
days later, he had me lifting heavy boxes the entire [hour and a half] that I was there….
[Appellant] instructed me on what boxes to put in the containers and on the top shelves. He
stood and watched the entire time.” She twice complained to management about appellant’s
failure to adequately provide training.
On October 23, 2007 appellant indicated that he worked from January 19, 2001 to
August 10, 2007 in a modified position in plant supply.3 He asserted that management forced
him to train an employee 45 to 90 minutes each day and to assist in moving, lifting and placing
objects weighing 20 to 45 pounds “in the plant supply room within the inventory shelves and
floor. The worsening of [the] condition gradually started to take place between June 26, 2007
and August 7, 2007.” Appellant related that he had to move items that exceeded his restrictions
because the trainee was a female and thus unable to move the items. He indicated that he
became very depressed due to low back pain radiating into his legs.
By decision dated December 6, 2007, the Office denied appellant’s claim on the grounds
that he did not establish fact of injury. It determined that he did not establish the identified
factors.
On December 28, 2007 appellant requested an oral hearing. At the hearing held on
June 3, 2008, he described his January 19, 2001 work injury. Appellant related that he moved
boxes weighing 25 pounds in his position as supply clerk. He denied failing to train Ms. Mannie
and alleged that they both moved boxes. Appellant indicated that management offered him a
position as a security guard. He had previously tried to do the position a few years earlier but
3

In a report dated October 1, 2007, Dr. Julie Goalwin, a clinical psychologist, diagnosed a depressive disorder not
otherwise specified and a pain disorder due to both psychological factors and a general medical condition. She
described appellant’s history of a work injury to his neck and back in January 2001 and a reinjury after he worked
beyond his limitations training an employee. Appellant experienced chronic pain and felt depressed. His pain
increased when he trained a new employee from July 26 to August 10, 2007. Dr. Goalwin noted, “[Appellant]
reports that he reinjured himself when he was training the new employee as a result of having to lift and move heavy
products that went against his medical restrictions of no heavy lifting. She determined that his emotional condition
was due to his work injuries.

3

could not perform the duties. Appellant related that he was depressed because of his pain. The
employing establishment refused to approve his sick leave and terminated his employment.
By decision dated August 4, 2008, the hearing representative affirmed the December 6,
2007 decision. He noted that file number xxxxxx424 had been doubled into master file number
xxxxxx016. The hearing representative determined that appellant had not established that he
sustained an aggravation of a preexisting physical condition because he had not established that
he worked outside his restrictions training Ms. Mannie from June 26 to August 7, 2007. He
noted that at the hearing appellant attributed his condition to work factors since 2001 but found
that there was no evidence that he exceeded his work restrictions at any time. The hearing
representative further concluded that the medical evidence was insufficient to show that work
activities caused or aggravated a back condition. The hearing representative determined that
appellant did not establish an emotional condition due to working outside his restrictions. He
noted that, if appellant believed that he had a consequential injury due to pain from his accepted
back condition, he should file a claim under file number xxxxxx016.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act4 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged; and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.5 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;7 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;8 and (3) medical evidence establishing the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.9

4

5 U.S.C. §§ 8101-8193.

5

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

6

See Ellen L. Noble, 55 ECAB 530 (2004).

7

Michael R. Shaffer, 55 ECAB 386 (2004).

8

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

9

Beverly A. Spencer, 55 ECAB 501 (2004).

4

ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained lumbar strain, cervical strain and a
permanent aggravation of cervical and lumbar spine degenerative disease due to a January 19,
2001 employment injury, assigned file number xxxxxx016. On September 6, 2007 appellant
filed an occupational disease claim alleging that he sustained an aggravation of his accepted back
condition due to training an employee from June 26 to August 7, 2007. He asserted that he had
to lift and move items from the inventory shelves weighing in excess of his five-pound lifting
limitation.
Appellant has the burden to establish the occurrence of the employment factors to which
he attributes his condition.10 The Board finds that he has not demonstrated that he was forced to
work outside his restrictions. In a statement dated October 23, 2007, appellant related that
management forced him to train an employee and help her lift and move items weighting 20 to
45 pounds. He maintained that he had to exceed his restrictions in assisting the trainee because
she was female. The employing establishment controverted appellant’s allegations, noting that
he had worked in the position since 2001 and obtained assistance from coworkers to comply with
his lifting limitations. Appellant’s supervisor, Mr. Ward, maintained that he did not cooperate in
training Ms. Mannie and that she performed all of the lifting and moving of boxes. He noted that
appellant stopped working when he received an offer of a new position. Mr. Gethers, a manager,
related that he instructed appellant to train Ms. Mannie on how to order supplies and did not
require him to perform any work outside his restrictions. In a statement dated October 17, 2007,
Ms. Mannie asserted that appellant initially refused to train her and then had her lifting heavy
boxes during her training time. She maintained that he watched her move the boxes without
providing any assistance. Appellant has not established by the weight of the evidence that he
performed work outside his restrictions while training Ms. Mannie from June 26 to
August 7, 2007. As he has not established the occurrence of the claimed factors to which he
attributed his condition, he has not met his burden of proof to show that he sustained an
occupational disease.11
On appeal, appellant raised allegations regarding the fairness of the hearing proceedings.
The Board’s jurisdiction, however, extends only to the review of final decisions of the Office.12
He further denied speaking to Mr. Ward about his job and alleged that the fact that the trainee
continued training with him for such a long period shows that he was providing training. The
issue, however, is whether appellant has established that he worked outside his restrictions for
the period in question. He has not submitted such evidence and thus the Office properly denied
his claim.

10

See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005).

11

See M.W., 57 ECAB 710 (2006).

12

20 C.F.R. § 501.2(c).

5

LEGAL PRECEDENT -- ISSUE 2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Act.13 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his frustration from not being permitted to work in a particular environment or to hold
a particular position.14
ANALYSIS -- ISSUE 2
Appellant alleged that he experienced increased pain and depression from working
outside his restrictions while training a new employee. The Board has held that being required to
work beyond one’s physical limitations may constitute a compensable employment factor if the
record substantiated such activity.15 As previously discussed, however, appellant’s supervisor
denied that he worked outside his limitations and he has not submitted any evidence
corroborating his assertion. Thus, he has not established the required factual basis for his
allegation.16 As appellant has not established a compensable work factor, the Board will not
consider the medical evidence.17
CONCLUSION
The Board finds that appellant has not established that he sustained an aggravation of an
employment-related back condition due to factors of his federal employment.18 The Board
further finds that he has not established that he sustained an emotional condition in the
performance of duty.

13

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

14

Gregorio E. Conde, 52 ECAB 410 (2001).

15

David C. Lindsey, Jr., 56 ECAB 263 (2005).

16

Allegations alone are insufficient to establish a factual basis for an emotional condition claim; the claim must
be supported by probative evidence. Pamela D. Casey, 57 ECAB 260 (2005).
17

Richard Yadron, 57 ECAB 207 (2005).

18

Appellant submitted new evidence with his appeal. The Board has no jurisdiction to review new evidence on
appeal; see 20 C.F.R. § 501.2(c). Appellant can submit this evidence to the Office and requested reconsideration
under 5 U.S.C. § 8128.

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 4, 2008 and December 6, 2007 are affirmed.
Issued: August 12, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

